United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
ENVIRONMENTAL PROTECTION AGENCY,
HEALTH & SAFETY OFFICE, Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1733
Issued: May 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 20, 2011 appellant filed a timely appeal of a May 5, 2011 Office of Workers’
Compensation Programs’ (OWCP) merit decision finding an overpayment of compensation.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $2,560.29 for the period January 3 through 15, 2011; (2) whether appellant was at
fault in the creation of the overpayment; and (3) whether OWCP properly sought recovery of the
overpayment.
On appeal appellant argued that he reimbursed OWCP through a third-party settlement
consisting of $395,000.00 which included the overpayment of $2,600.00.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 28, 2005 appellant, then a 52-year-old database administrator, filed a traumatic
injury claim alleging that he slipped on a wet floor in a men’s restroom while in the performance
of duty. On November 18, 2005 OWCP accepted his claim for acute lumbar sprain/strain.
Appellant underwent an L4-5, L5-S1 transforaminal lumbar interbody fusion and L4-5, S1
posterior fusion on January 12, 2007.
OWCP paid compensation benefits beginning
April 16, 2007. On April 18, 2007 appellant completed a direct deposit sign-up form. He
returned to light-duty work on February 20, 2008. On April 7, 2008 OWCP accepted that
appellant sustained a recurrence of disability on March 16, 2008. In a letter dated June 18, 2008,
OWCP entered him on the periodic rolls. This letter included the statement:
“In order to avoid an overpayment of compensation, NOTIFY THIS OFFICE
IMMEDIATELY WHEN YOU RETURN TO WORK. Each payment made
through [OWCP’s] automated system will include the period for which payment
is made. If you have worked for any portion of this period, you must return the
check to [OWCP]. Otherwise, an overpayment of compensation may result.”
(Emphasis in the original.)
Appellant underwent additional surgery on September 12, 2008.
The employing establishment offered appellant a position on November 1, 2010.
Appellant returned to work on January 3, 2011. He notified OWCP on January 18, 2011.
In a letter dated March 11, 2011, OWCP made a preliminary determination that appellant
had received an overpayment of $2,560.29 because he returned to work on January 3, 2011 and
continued to receive compensation for temporary total disability through January 15, 2011. It
stated that he was entitled to compensation for temporary total disability from December 19,
2010 through January 2, 2011 in the net amount of $2,954.19, but that he received compensation
for the period December 19, 2010 through January 15, 2011 in the amount of $5,514.48
receiving an overpayment of $2,560.29. OWCP concluded that appellant was at fault because he
accepted a payment which he knew or reasonably should have known was incorrect. It requested
that he provide financial information. Appellant did not respond within the allotted time.
By decision dated May 5, 2011, OWCP determined that appellant received an
overpayment for the period January 3 through 15, 2011 in the amount of $2,560.29 for which he
was at fault. It noted that he had not responded to the preliminary determination with the
requested financial information requested full payment within 30 days.2

2

The Board notes that the record contains additional information regarding the results of appellant’s third-party
suit. However, as this information was not before OWCP at the time of the May 5, 2011 decision, the Board cannot
consider this evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

2

LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA3 provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.4
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
may not receive salary, pay or remuneration of any type from the United States, except for
services actually performed or for certain payments related to service in the Armed Forces,
including benefits administered by the Department of Veterans Affairs unless such benefits are
payable for the same injury or the same death being compensated for under FECA.5 The
implementing regulations provide that a beneficiary may not receive wage-loss compensation
concurrently with a federal retirement or survivor annuity.6 The beneficiary must elect the
benefit that he or she wishes to receive.7
ANALYSIS -- ISSUE 1
Appellant returned to work on January 3, 2011. He continued to receive compensation
benefits for total disability through January 15, 2011. Any wage-loss compensation appellant
received from OWCP after January 2, 2011 constitutes an overpayment of compensation.8 The
record shows that OWCP paid him wage-loss compensation until January 15, 2011. Thus, he
received an overpayment consisting of the difference between the amount he received, $5,514.48
and the amount to which he was entitled, $2,954.19, resulting in an overpayment of $2,560.29.
The Board will affirm the fact and amount of overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA9 provides that, where an overpayment of compensation has
been made “because of an error or fact of law,” adjustment shall be made by decreasing later
payments to which an individual is entitled. The only exception to this requirement is a situation
which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery by the
United States may not be made when incorrect payment has been made to an individual who is
without fault and when adjustment or recovery would defeat the purpose of FECA or would be

3

5 U.S.C. §§ 8101-8193, 8102.

4

Id.

5

Id. at § 8116(a).

6

20 C.F.R. § 10.421(a).

7

Id.

8

A.L., Docket No. 09-1529 (issued January 13, 2010); Franklin L. Bryan, 56 ECAB 310 (2005).

9

5 U.S.C. §§ 8101-8193, 8129(a).

3

against equity and good conscience.”10 Accordingly, no waiver of an overpayment is possible if
the claimant is with fault in helping to create the overpayment.
In determining whether an individual is with fault, section 10.320(b) of OWCP’s
regulations11 provide in relevant part:
“An individual is with fault in the creation of an overpayment who:
(1) Made an incorrect statement as to a material fact which the individual
knew or should have known to be incorrect; or
(2) Failed to furnish information which the individual knew or should
have known to be material; or
(3) With respect to the overpaid individual only, accepted a payment
which the individual knew or should have been expected to know was
incorrect.”
The Board has found the claimant to be at fault in cases where he or she is receiving
compensation checks through direct deposit which involve a series of payments over several
months with clear knowledge that the payments were incorrect.12 It is not appropriate, however,
to make a finding that a claimant has accepted an overpayment via direct deposit until such time
as a reasonable person would have been aware that this overpayment had occurred. This
awareness could be established either through documentation such as a bank statement or
notification from OWCP or where a reasonable period of time has passed during which a
claimant could have reviewed independent confirmation of the incorrect payment.13
ANALYSIS -- ISSUE 2
The Board finds that appellant was not at fault in the creation of the $2,560.29
overpayment.
An overpayment of compensation occurred in this case when appellant returned to fulltime work on January 3, 2011 and received compensation for temporary total disability for the
period December 19, 2010 through January 15, 2011. The compensation check thus covered two
periods: a period of total disability through January 3, 2011, for which he remained entitled to
compensation and a period of full-time employment from January 3 through 15, 2011 for which
he was not entitled to compensation. It is during this latter period that the overpayment occurred.

10

Id. at § 8129(b).

11

20 C.F.R. § 10.320(b).

12

See Karen K. Dixon, 56 ECAB 145 (2004).

13

See K.H., Docket No. 06-191 (issued October 20, 2006).

4

OWCP found that appellant was at fault in the creation of the overpayment based on the
fact that he accepted a payment which he knew or should have known to be incorrect. This case,
however, is distinguishable from those in which a claimant returns to work, subsequently
receives a compensation check in the mail covering a period of employment, and knows or
should have known that he is not entitled to such compensation, but decides nonetheless to cash
or deposit the check. In such cases, the cashing or depositing of the check constitutes
acceptance.14 In this case, appellant authorized OWCP to deposit his compensation directly to
his bank account. After he notified OWCP of his return to work on January 18, 2011, he
received a direct deposit to his account. Under the facts of this case, appellant had no
opportunity to make a decision as to the correctness of the check before it was deposited to his
account. While he accepted the overpayment by gaining control of the funds deposited into his
bank account pursuant to his authorization, he did not know that he would receive an incorrect
payment on that day.15
The Board finds that under the circumstances of this case OWCP has not presented
sufficient evidence to establish that appellant accepted a payment which he knew or should have
known to be incorrect. The Board will, therefore, set aside OWCP’s finding of fault and remand
the case to OWCP for further development and a final decision on the issue of waiver.16
Appellant argued on appeal that the overpayment was recovered from his third-party
settlement.17 The details of the third-party settlement are not properly of record before the Board
in this appeal.18
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $2,560.29. The Board further finds that appellant was without fault in the creation of the
overpayment.

14

William F. Salmonson, 54 ECAB 152 (2002).

15

See Tammy Craven, 57 ECAB 689 (2006); M.S., Docket No. 08-1481 (issued January 27, 2009).

16

The third issue is rendered moot due to the findings on appeal. The Board notes that with respect to recovery of
an overpayment, the Board’s jurisdiction is limited to reviewing those cases where OWCP seeks recovery from
continuing compensation benefits under FECA. Where appellant is no longer receiving wage-loss compensation,
the Board does not have jurisdiction with respect to OWCP’s recovery of an overpayment under the Debt Collection
Act. See Lewis George, 45 ECAB 144, 154 (1993); see also 20 C.F.R. § 501.2(c)(1).
17

In a letter dated June 1, 2009, OWCP stated that appellant had sustained an injury under circumstances which
may place liability for damages upon a third party. On June 10, 2009 appellant informed OWCP that he had
instituted a third-party suit, but had not recovered damages. On March 23, 2011 OWCP informed him that he
should make a refund in the amount of $305,928.11. The record reveals that appellant, through counsel, complied.
OWCP acknowledged receipt of the refund on May 16, 2011.
18

20 C.F.R. § 501.2.

5

ORDER
IT IS HEREBY ORDERED THAT the May 5, 2011 decision of the Office of Workers’
Compensation Programs is affirmed in part and remanded in part for further proceedings
consistent with this decision of the Board.
Issued: May 25, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

